Case 2:18-md-02836-RBS-DEM Document 872 Filed 02/20/20 Page 1 of 7 PageID# 16489




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION


   IN RE ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION
                                                        Lead Case No. 2:18-MD-02836-RBS-DEM
   This document relates to:

   Direct Purchaser Actions


    DECLARATION OF THOMAS M. SOBOL IN SUPPORT OF REPLY IN FURTHER
        SUPPORT OF DIRECT PURCHASER CLASS PLAINTIFFS’ MOTION
                       FOR CLASS CERTIFICATION

          I, Thomas M. Sobol, hereby declare as follows:

          1.      I am a member of the bar of the Supreme Judicial Court of the Commonwealth of

  Massachusetts and of the United States District Court for the District of Massachusetts and have

  been admitted pro hac vice to this Court. 1 I am the managing partner of the Boston office of

  Hagens Berman Sobol Shapiro LLP, counsel for plaintiff FWK Holdings, LLC, and interim lead

  counsel for the putative direct purchaser class in this matter. I have personal knowledge of the

  facts set forth in this declaration.

          2.      I submit this declaration in support of the Reply in Further Support of Direct

  Purchaser Class Plaintiffs’ Motion for Class Certification.

          3.      I offer this declaration to provide the Court with information regarding the

  expected costs to the direct purchaser class plaintiffs associated with this and similar litigation

  from inception through trial.

          4.      I have represented clients in civil litigation for more than thirty years. Over the


      1
       See Order Granting Motion to Appear Pro Hac Vice by Thomas M. Sobol, Case No. 2:18-
  cv-00023-RBS-DEM (E.D. Va. Jan. 24, 2018), ECF No. 6.


                                                    1
Case 2:18-md-02836-RBS-DEM Document 872 Filed 02/20/20 Page 2 of 7 PageID# 16490




  last two decades, I have been appointed lead, co-lead, or liaison counsel for class plaintiffs in

  numerous antitrust cases alleging the illegal foreclosure of generic competition for

  pharmaceuticals. 2 For approximately twelve years, I have represented classes of direct purchaser

  plaintiffs, such as the proposed class in this case. 3

          5.      I have extensive experience litigating cases such as this one involving complex

  patent and antitrust issues, including trial of such claims on behalf of a certified class. By far, the

  greatest cost item in prosecuting these cases is expert fees. The direct purchasers have served

  fifteen expert reports on a wide range of subjects in this matter, including twelve opening reports

  and, with Dr. Leitzinger’s rebuttal report submitted concurrently herewith, three reports related

  to class certification. The expert fees associated with these reports to date, which does not

  include rebuttal reports, 4 is just under $1 million.

          6.      Based on estimates of the anticipated expert fees made at the outset of this case,

  the nearly $1 million in expert expenses already incurred, and my experience with the cost of

  litigation and trials of similar actions, I expect the cost of expert fees in this case through trial to

  be approximately $3 million. Adding to that other costs associated with such litigation, I estimate

  the total cost to the direct purchasers to prosecute this case through trial to be between $3.7 and

  $4.0 million.

          7.      Additionally, attached hereto are true and accurate copies of the following

  exhibits cited in the Reply in Further Support of Direct Purchaser Class Plaintiffs’ Motion for


      2
        See Memorandum of Law In Support of Direct Purchaser Class Plaintiffs” Motion for
  Consolidation, Coordination, and Appointment of Class Counsel, No. 18-md-2836-RBS-DEM
  July 2, 2018, ECF No. 17, at *8-10 (listing cases).
      3
        Id.
      4
        Under the recently revised schedule, defendants are to serve their merits reports on
  February 28, 2020. See Pretrial Order No. 8, No. 18-md-2836-RBS-DEM, February 13, 2020,
  ECF No. 868, at *2.


                                                      2
Case 2:18-md-02836-RBS-DEM Document 872 Filed 02/20/20 Page 3 of 7 PageID# 16491




  Class Certification, filed concurrently herewith:

           Exhibit No.                                    Description


                33           Declaration of Jeffrey J Leitzinger, Ph.D., dated Feb. 20, 2020

                34           Expert Report of Jeffrey J. Leitzinger, Ph.D, dated Jan. 13,
                             2020

                35           Compendium of state certificates of good standing for certain
                             class members

                36           Deposition of Bruce Strombom, dated Feb. 12, 2020

                37           Status Report, King Drug Co. of Florence, Inc. v. Cephalon,
                             Inc., 2:06-cv-01797, ECF No. 1081 (E.D. Pa. Jan. 23, 2018)

                38           Excerpts of Hearing Transcript, King Drug Co. of Florence,
                             Inc. v. Cephalon, Inc., 2:06-cv-01797, ECF No. 1066 (E.D. Pa.
                             April 18, 2017)

                39           Preliminary and Final Approval Orders, King Drug Co. of
                             Florence, Inc. v. Cephalon, Inc., 2:06-cv-01797, ECF Nos.
                             831 at 5, 875 (E.D. Pa. July 27, 2015)

                40           Complaint, King Drug Co. v. Abbot Labs, No. 2:19-cv-3565,
                             ECF No. 1 (E.D. Pa. Aug. 7, 2019)

                41           Plaintiffs’ Consent to Jurisdiction, In re AndroGel Antitrust
                             Litig., No. 1:09-md-2084, ECF No. 1841 (N.D. Ga. Oct. 30,
                             2019)

                42           Injunction Order, Rochester Drug Co-operative. v. Braintree
                             Labs., No. 07-cv-142, ECF No. 150 (D. Del. July 29, 2011)

                43           Order Disposing of Motions in Limine, In re Namenda
                             Antitrust Litig., Case No. 1:15-cv-07488, ECF No. 859
                             (S.D.N.Y. Aug. 2, 2019)

                44           Excerpt of Transcript of Proceedings, In Re Zetia (Ezetimibe)
                             Antitrust Litigation, 18-md-2836, ECF No. 689 (E.D. Va.
                             October 4, 2019)

                45           Excerpt of transcript of deposition of Christopher Masseth,
                             dated Oct. 16, 2019

                46           Data concerning Cesar Castillo Inc.’s purchases of Zetia



                                                      3
Case 2:18-md-02836-RBS-DEM Document 872 Filed 02/20/20 Page 4 of 7 PageID# 16492




                47           Excerpt of transcript of deposition of Luis Vazquez, dated Oct.
                             3, 2019


  Executed under the pains and penalties of perjury as of the date set forth below.




  Dated: February 20, 2020
                                                       Thomas M. Sobol (pro hac vice)
                                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                                       55 Cambridge Parkway, Suite 301
                                                       Cambridge, MA 02142




                                                  4
Case 2:18-md-02836-RBS-DEM Document 872 Filed 02/20/20 Page 5 of 7 PageID# 16493




  Dated: February 20, 2020              /s/ William H. Monroe, Jr.
                                        William H. Monroe, Jr. (VSB No. 27441)
                                        Marc C. Greco (VSB No. 41496)
                                        Kip A. Harbison (VSB No. 38648)
                                        Michael A. Glasser (VSB No. 17651)
                                        GLASSER AND GLASSER, P.L.C.
                                        Crown Center, Suite 600
                                        580 East Main Street
                                        Norfolk, VA 23510
                                        Telephone: (757) 625-6787
                                        Facsimile: (757) 625-5959
                                        bill@glasserlaw.com
                                        marcg@glasserlaw.com
                                        kip@glasserlaw.com
                                        michael@glasserlaw.com

                                           Local Counsel for Direct Purchaser Plaintiffs
                                           FWK Holdings, LLC, Rochester Drug
                                           Cooperative, Inc., Cesar Castillo, Inc. and the
                                           Proposed Direct Purchaser Class

                                           Thomas M. Sobol
                                           Kristen A. Johnson
                                           Edward Notargiacomo
                                           Hannah Schwarzschild
                                           Bradley Vettraino
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                           55 Cambridge Parkway, Suite 301
                                           Cambridge, MA 02142
                                           Telephone: (617) 482-3700
                                           Facsimile: (617) 482-3003
                                           tom@hbsslaw.com
                                           kristenj@hbsslaw.com
                                           ed@hbsslaw.com
                                           hannahs@hbsslaw.com
                                           bradleyv@hbsslaw.com

                                           Lead Counsel for the Proposed Direct
                                           Purchaser Class

   John D. Radice                          Steve D. Shadowen
   RADICE LAW FIRM, P.C.                   Matthew C. Weiner
   475 Wall Street                         HILLIARD & SHADOWEN LLP
   Princeton, NJ 08540                     1135 W. 6th Street, Suite 125
   Tel.: (646) 245-8502                    Austin, TX 78703
   Fax: (609) 385-0745                     Tel.: (855) 344-3298



                                       5
Case 2:18-md-02836-RBS-DEM Document 872 Filed 02/20/20 Page 6 of 7 PageID# 16494




   jradice@radicelawfirm.com                        steve@hilliardshadowenlaw.com
                                                    matt@hilliardshadowenlaw.com
   Joseph M. Vanek
   David P. Germaine                                Joseph H. Meltzer
   John P. Bjork                                    Terence S. Ziegler
   Paul E. Slater                                   KESSLER TOPAZ MELTZER & CHECK LLP
   Matthew T. Slater                                280 King of Prussia Road
   SPERLING & SLATER, P.C.                          Radnor, PA 19087
   55 W. Monroe, Suite 3200                         Telephone: (610) 667-7706
   Chicago, IL 60603                                Facsimile: (610) 667-7056
   Telephone: (312) 641-3200                        jmeltzer@ktmc.com
   Facsimile: (312)641-6492                         tziegler@ktmc.com
   jvanek@sperling-law.com
   dgermaine@sperling-law.com                       Michael L. Roberts
   jbjork@sperling-law.com                          Karen Sharp Halbert
   pes@sperling-law.com                             Debra G. Josephson
   mslater@sperling-law.com                         Stephanie Smith
                                                    William R. Olson
   Sharon K Robertson                               Sarah E. DeLoach
   Donna M. Evans                                   ROBERTS LAW FIRM, P.A.
   Cohen Milstein Sellers & Toll PLLC               20 Rahling Circle
   88 Pine Street, 14th Floor                       Little Rock, AR 72223
   New York, NY 10005                               Telephone: (501) 821-5575
   Tel: (212) 838-7797                              Facsimile: (501) 821-4474
   Fax: (212) 838-7745                              mikeroberts@robertslawfirm.us
   srobertson@cohenmilstein.com                     karenhalbert@robertslawfirm.us
   devans@cohenmilstein.com                         debrajosephson@robertslawfirm.us
                                                    stephaniesmith@robertslawfirm.us
                                                    williamolson@robertslawfirm.us
                                                    sarahdeloach@robertslawfirm.us

         Counsel for Plaintiff FWK Holdings, LLC and the Proposed Direct Purchaser Class

  Linda P. Nussbaum                                 Jayne A. Goldstein
  NUSSBAUM LAW GROUP, P.C.                          SHEPHERD, FINKELMAN, MILLER &
  1211 Avenue of the Americas, 40th Floor           SHAH, LLP
  New York, NY 10036-8718                           1625 North Commerce Parkway, Ste. 320
  Telephone: (917) 438-9189                         Fort Lauderdale, FL 33326
  lnussbaum@nussbaumpc.com                          Telephone: (954) 515-0123
                                                    Facsimile: (866) 300-7367
                                                    jgoldstein@sfmslaw.com

         Counsel for Plaintiff Cesar Castillo, Inc. and the Proposed Direct Purchaser Class

  David F. Sorensen                                 Barry Taus
  Zachary D. Caplan                                 Archana Tamoshunas
  BERGER MONTAGUE PC                                Kevin Landau
  1818 Market Street, Suite 3600                    TAUS, CEBULASH & LANDAU, LLP
  Philadelphia, PA 19103                            80 Maiden Lane, Suite 1204


                                                6
Case 2:18-md-02836-RBS-DEM Document 872 Filed 02/20/20 Page 7 of 7 PageID# 16495



  Telephone: (215) 875-3000                          New York, NY10038
  Facsimile: (215) 875-4604                          Telephone: (646) 873-7654
  dsorensen@bm.net                                   btaus@tcllaw.com
  zcaplan@bm.net                                     atamoshunas@tcllaw.com
                                                     klandau@tcllaw.com
  Peter R. Kohn
  Joseph T. Lukens                                   Bradley J. Demuth
  FARUQI & FARUQI, LLP                               FARUQI & FARUQI, LLP
  One Penn Center, Suite 1550                        685 Third Avenue, 26th Floor
  1617 John F. Kennedy Boulevard                     New York, NY 10017
  Philadelphia, PA 19103                             Telephone: (212) 983-9330
  Telephone: (215) 277-5770                          Facsimile: (212) 983-9331
  Facsimile: (215) 277-5771                          bdemuth@faruqilaw.com
  pkohn@faruqilaw.com
  jlukens@faruqilaw.com

      Counsel for Rochester Drug Cooperative, Inc. and the Proposed Direct Purchaser Class


                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 20, 2020, I electronically filed the foregoing with the

  Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

  to all counsel of record who have made a formal appearance.

  Dated: February 20, 2020                             /s/ William H. Monroe, Jr.
                                                       William H. Monroe, Jr. (VSB No. 27441)




                                                 7
